      November 12, 2009

Mr. David Robinson
 
TechniScan Medical Systems, Inc.
3216 South Highland Drive, Suite 200

Salt Lake City, Utah
Re:
  84106
Manufacturing Letter of Intent

Dear Dave:

Esaote S.p.A. (“Esaote”) is pleased to provide you with this indications of
terms (“Letter of Intent”) for a production and supply agreement with TechniScan
Medical Systems, Inc. (“TechniScan”) concerning the manufacturing of the
TechniScan’s SVARA device (f/k/a whole breast ultrasound device) (the
“Product”).

1. Intent. Except as provided in Section 6 hereof, this Letter is a non-binding
expression of intent and any obligations of Esaote and TechniScan hereunder are
contingent upon the negotiation, execution and delivery of a definitive
agreement satisfactory to both Esaote and TechniScan for the production and
supply of the Product and related matters (“Agreement”). It is the expectation
of the parties that they will cooperate in the further development of the
Product pursuant to the OEM Supplement dated November 10, 2009 (the “OEM
Supplement”) and Esaote and TechniScan will jointly evaluate the option for
Esaote to become TechniScan’s primary and/or exclusive manufacturer of the
Product. Esaote expects this evaluation to occur between April and
September 2010. Following a decision by Esaote that it wishes to become the
manufacturer of the Product, and agreement of TechniScan, the Agreement will be
prepared by Esaote’s counsel and will contain provisions which are normal in
this type of transaction, including but not limited to, the following:

a. Pre-Production Expenses of Esaote. Esaote shall produce the Product according
to the specifications provided by TechniScan. TechniScan recognizes that Esaote
will be required to make an investment in tooling and equipment, as well as
staff time, prior to the agreement, to produce the Product and may incur other
expenses in connection with its evaluation of whether it will manufacture the
Product and other issues related to the Product. Accordingly, TechniScan will
reimburse Esaote’s expenses incurred in the evaluation and/or preparation for
the manufacture of the Products if, for any reason, the parties do no execute
the Agreement on or before October 1, 2010. The reimbursement due Esaote shall
include personnel and out-of-pocket expenses in a manner consistent with the OEM
Supplement; provided that Esaote provides to TechniScan any tooling and
equipment that was developed or purchased by Esaote in connection therewith. If
the Agreement is executed on or before October 1, 2010 or before the
reimbursement is paid due to any extension of the terms contained in this Letter
of Intent, then Esaote shall be reimbursed only for these costs to the extent
provided in the Agreement.

b. Techniscan sales in the United States. It is expected that Esaote will
transfer the manufactured Products to Techniscan at a “transfer price” based on
the transfer price calculation in the current Distribution Agreement between the
parties dated February 11, 2008 (the “Distribution Agreement”) which is
estimated at a 40% gross margin. Esaote and TechniScan shall agree upon a “base
cost” for the system for the calculation of the 40% gross margin. Under the
Agreement, Esaote would be expected to work to reduce the base cost with
worldwide sourcing, effective quantity buying, and use of their source selection
and qualification and should receive a higher margin percentage of any cost
benefit that results.

c. Esaote sales in Europe. It is expected that the Distribution Agreement will
be amended to enable Esaote to market the Product under its own brand and to
provide that Esaote will pay a license fee to Techniscan calculated as a
percentage of Esaote’s revenue in Europe rather than to pay determined transfer
price provided in the distribution Agreement.

d. Further Development of the Product. It is expected that TechniScan shall work
to increase the effectiveness and value of the system and shall receive a higher
license percentage for any increase in sales price benefit that result from such
efforts.

2. Timing. It is not expected that the Agreement will not be negotiated until
June 2010 or later and only following Esaote’s final determination that it
wishes to manufacture the Product as described in Section 1 hereof.

3. Exclusivity. For the period from the date of this letter until the earlier to
occur of (i) termination of the Letter of Intent in accordance with Section 5 or
(ii) the date on which the Agreement is executed, TechniScan will, not directly
or indirectly, encourage, facilitate, solicit, discuss, initiate, or participate
in discussions or negotiations with, or encourage or respond to any inquiries,
proposals, bids, or indications of interest by any person or group other than
Esaote or Esaote’s representatives, employees, agents concerning the
transactions proposed herein under which Esaote will manufacture the Product.

4. Expenses. Except as otherwise provided herein in Section 1(a) hereof, the
parties hereto will bear their respective expenses in connection with preparing
for and consummating the transaction contemplated by this Letter of Intent, and
in conducting any due diligence investigation contemplated hereunder.

5. Termination. Either party may terminate this Letter of Intent at any time
after the Effective Date or thereafter upon thirty (30) business days written
notice to the other party.

6. Not a Binding Contract. This Letter of Intent does not constitute a binding
contract between the parties hereto and is intended only as an expression of
their intent with respect to working together to negotiate the Agreement.
However, the provisions contained in Section 1(a), Section 3, Section 6 and
Section 7 will be binding on the parties hereto.

7. Confidentiality.

(a) The terms and existence of this Letter of Intent will remain confidential,
and neither Esaote, TechniScan, nor any of their respective affiliates or
representatives will disclose to any third party that Esaote and TechniScan are
involved in discussions or negotiations regarding a proposed transaction,
without the prior written consent of the other, unless required, in the opinion
of legal counsel, to be disclosed by law, in which case the parties will discuss
the terms of such disclosure prior to its release. Notwithstanding the
foregoing, Esaote may discuss the proposed transaction with its shareholders,
directors and existing employees of the business. TechniScan may discuss the
proposed transaction with shareholders, directors and existing employees of the
business as well as with parties engaged in due diligence of the Company for the
purpose of continuing financing. In all cases Esaote shall be referenced with
questions being referred to Dr. Luigi Satragno for any required clarification.

(b) Each of Esaote and TechniScan agrees to retain in confidence all
confidential information relating to and provided by Esaote, on the one hand,
and TechniScan, on the other hand, and will not, directly or indirectly, use or
disclose to others (other than its attorneys, accountants, or others in a
confidential relationship with it) or intentionally permit the use or disclosure
of any such confidential information for any purpose not related to the
transaction contemplated by this Letter of Intent. In the event the proposed
transaction is not consummated, each such party agrees to return upon request to
the other party all documents containing confidential information relating to
and provided by the other party, and agrees to so return or certify destruction
of all copies of any such documents and all notes, memoranda or other documents
containing or reflecting any such confidential information.

(c) For the purposes of this Letter of Intent and the Agreement, confidential
shall not include any information that:

i) Was or becomes generally known to the public by means other than a breach by
the acquiring party of a contractual, legal, or fiduciary duty of
confidentiality owed to the disclosing party, its affiliates, its
subcontractors, or any of their representatives;

ii) Is in the lawful possession of the acquiring party prior to acquisition as a
result of this Letter of Intent or the Agreement;

iii) Was or becomes available to the acquiring party on a nonconfidential basis
from a third person that is not bound by any contractual, legal, or fiduciary
duty of confidentiality to the disclosing party, its affiliates, or the
representatives of the disclosing party or its affiliates; or

iv) Is developed entirely by representatives of the acquiring party who have no
access to the disclosing party’s confidential information.

8. Notices. All notices authorized or required hereunder will be given by
registered or certified mail, return receipt requested and postage prepaid, or
by hand delivery, in each case, addressed to the party to whom the notice is
given as follows:

Mr. David Robinson
TechniScan Medical Systems, Inc.
3216 South Highland Drive, Suite 200
Salt Lake City, Utah 84106

Dr. Luigi Satragno
Esaote S.p.A.
Via A. Siffredi, 58
1153 Genova, Italy

9. Governing Law and Venue. This Agreement shall be construed under and governed
by the laws of the State of New York, U.S.A. The Parties agree that the proper
venue for any legal proceeding between them shall be: (i) if the proceeding is
initiated by TechniScan: Genoa, Italy; and (ii) if the proceeding is initiated
by Esaote: Salt Lake City, Utah U.S.A. The Parties hereto do hereby waive any
right to object to the venue of any such proceeding.

10. Expiration. This Letter of Intent will terminate on November 30, 2009, if
not agreed to and accepted by TechniScan. If the foregoing is acceptable, please
indicate the same by executing and returning the enclosed counterpart of this
Letter of Intent. If you have any questions or comments, please feel free to
contact me.

Regards,

/s/ Fabrizio Landi



    Esaote S.p.A

Fabrizio Landi

1

     
Approved:
 
TechniScan Medical Systems, Inc.:

By:
  /s/ David C. Robinson
 
   
Title:
  President and CEO
 
   
Date:
         November 12, 2009     
 
   

2